                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
                                                     § CASE NUMBER 6:19-CR-00018-JDK
v.                                                   §
                                                     §
                                                     §
JEREMY OKIETH KYLE (1).                              §
                                                     §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
           FINDING DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant Jeremy Okieth Kyle=s plea of

guilty pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) to Counts One, Three and Six

of the Superseding Indictment with violations of Title 18 U.S.C. § 2422(b) – Coercion and

Enticement. Having conducted a proceeding in the form and manner prescribed by Rule 11, the

Magistrate Judge recommends that the Court accept Defendant=s guilty plea, reserving to the

District Judge the option of rejecting the Plea Agreement if, after review of the presentence report,

the agreed sentence is determined not to be the appropriate disposition of the case. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed February 19, 2020, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s Plea Agreement, the Court finds

Defendant GUILTY of Counts One, Three and Six of the Superseding Indictment in the above-

numbered cause, reserving to the Court the option of rejecting the Plea Agreement if, after review



                                                 1
of the presentence report, the agreed sentence is determined not to be the appropriate disposition

of the case.

         So ORDERED and SIGNED this 20th day of February, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                2
